Citation Nr: 9926080	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  99-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What rating is warranted for glomerulonephritis from 
September 24, 1998.


REPRESENTATION

Appellant represented by:	Nancy R. Mogab, Attorney


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
glomerulonephritis and assigned a noncompensable evaluation, 
effective September 24, 1998.


FINDING OF FACT

Since September 24, 1998, glomerulonephritis has been 
manifested by evidence of recurring albumin with red blood 
cells.


CONCLUSION OF LAW

A 30 percent evaluation from September 24, 1998, for 
glomerulonephritis is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.104 and 
4.115b, Diagnostic Codes 7101 and 7502 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  General Laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
needed to adjudicate a schedular evaluation of the veteran's 
glomerulonephritis have been properly developed, and that no 
further assistance is required on this issue to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In September 1998, the veteran filed a claim for service 
connection for glomerulonephritis.  In a February 1999 rating 
decision, the RO granted service connection for the 
disability at issue and assigned a noncompensable disability 
rating evaluation effective September 24, 1998, the date the 
veteran filed his original claim.  The veteran disagreed with 
the RO's original determination in March 1999, and this 
appeal ensued.  The Court has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time since September 1998, based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board observes that the RO has assigned a noncompensable 
evaluation to the service-connected chronic 
glomerulonephritis pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7502.  Diagnostic Code 7502 provides that nephritis is 
rated as renal dysfunction.  Pursuant to that code, constant 
or recurring albumin with either hyaline and granular casts 
or red blood cells; transient or slight edema, or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101, warrants a 30 percent rating.  Albumin and casts 
with history of acute nephritis; or, hypertension non-
compensable under Diagnostic Code 7101, warrants a zero 
percent rating.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998), a 10 
percent evaluation is assignable when the diastolic pressure 
is predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control. 


II.  Factual Background

Service medical reports reflect that the veteran was 
hospitalized from January to March 1974 and in April 1974 for 
glomerulonephritis manifested by hematuria, and that he had 
undergone a renal biopsy.  In Late April 1974, the veteran 
was noted to have had minimal glomerulonephritis manifested 
by hematuria, which was found to have been stable with 
evidence of low grade activity.  During a September 1976 
examination for separation, to include a Report of Medical 
History, the veteran's genitourinary system was found to have 
been normal; blood pressure was 98/48 while sitting.  The 
veteran indicated that while he had had blood or kidney 
stones in his urine, he was unsure as to the presence of any 
sugar or albumin. 

Medical reports, dating from 1992 to 1996, submitted by 
Shashi Goel, M.D., pertinently reflect that the veteran had 
evidence of protein and red blood cells in his urine.  
Medical reports, dating from 1996 to 1998, submitted by Nabil 
Tauk, M.D., do not include reports from urinalyses.

A January 1999 VA examination report noted the history with 
respect to his inservice episode of glomerulonephritis.  
During the examination, it was noted that the veteran had 
maintained a stable weight over the previous year, and his 
blood pressure was 112/62.  There was no evidence of any 
peripheral edema.  Urinalysis, however, showed 77 red blood 
cells per high power field, and while urinary protein was 
>300 mg/dl, the study was not totally negative for evidence 
of protein in the urine.  The pertinent diagnosis was chronic 
glomerulonephritis as documented in the service medical and 
records, which was currently manifested by hematuria and 
proteinuria and elevated kidney function tests.  

III.  Analysis

After carefully reviewing the evidence of record, the Board 
finds that a 30 percent evaluation for chronic 
glomerulonephritis from September 24, 1998, is warranted.  In 
this respect, the clinical evidence shows that the veteran 
presents evidence of red blood cells in his urine, as well as 
evidence of proteinuria.  While there is no clinical evidence 
of constant albuminuria with some edema, hypertension 
disabling to a degree of 40 percent,  or a definite decrease 
in kidney function, and hence no entitlement to a rating in 
excess of 30 percent, 38 C.F.R. § 4.115a; the Board concludes 
that after resolving reasonable doubt in the veteran's favor 
that a 30 percent evaluation is warranted.  

The benefit sought on appeal is allowed.


ORDER

Assignment of a 30 percent rating for glomerulonephritis from 
September 24, 1998, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 
  A schedular evaluation of 40 percent will be assigned when the diastolic blood pressure is predominantly 
120 or more with moderately severe symptoms.

